

EXHIBIT 10.3


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), AND ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF,
THE HOLDER (1) REPRESENTS THAT (A) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN
REGULATION D UNDER THE SECURITIES ACT); OR (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION
S ADOPTED UNDER THE SECURITIES ACT; (2) AGREES THAT IT WILL NOT RESELL OR
OTHERWISE TRANSFER THE SECURITY EVIDENCED HEREBY OR THE COMMON SHARES ISSUABLE
UPON CONVERSION OF SUCH SECURITY, EXCEPT (A) TO THE ISSUER OR A SUBSIDIARY
THEREOF; (B) TO PERSONS OTHER THAN U.S. PERSONS OUTSIDE THE UNITED STATES IN
COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT; (C) PURSUANT TO THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 ADOPTED UNDER THE SECURITIES
ACT OR ANOTHER AVAILABLE EXEMPTION UNDER THE SECURITIES ACT (IF AVAILABLE); OR
(D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
AND (3) AGREES THAT IT WILL, PRIOR TO ANY TRANSFER OF THIS SECURITY, FURNISH TO
THE ISSUER SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS MAY BE
REQUIRED TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT. AS USED HEREIN, THE TERMS "OFFSHORE TRANSACTION," "UNITED
STATES" AND "U.S. PERSON" HAVE THE MEANING GIVEN TO THEM BY REGULATION S UNDER
THE SECURITIES ACT. IN ANY CASE, THE HOLDER HEREOF WILL NOT, DIRECTLY OR
INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THIS SECURITY OR
ANY COMMON SHARES ISSUABLE UPON CONVERSION OF SUCH SECURITY, EXCEPT AS PERMITTED
BY THE SECURITIES ACT.
 
THIS WARRANT HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"). THE SECURITIES TO BE
ISSUED UPON EXERCISE OF THIS WARRANT WERE NOT INITIALLY REGISTERED AND MAY OR
MAY NOT HAVE BEEN REGISTERED FOR RESALE UNDER THE SECURITIES ACT.  THIS WARRANT
MAY NOT BE EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON, AS SUCH TERM IS DEFINED
IN REGULATION S PROMULGATED PURSUANT TO THE SECURITIES ACT, UNLESS REGISTERED
UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE JUNE 27, 2010.
 
Void after 5:00 p.m. (Toronto time) on the 23rd day of February, 2011.


Number of Warrants: 2,145,000
Warrant Certificate No. 2010-02-01



APOLLO GOLD CORPORATION


(A corporation existing under the laws of the Yukon Territory)


This is to certify that, for value received, ROYTOR & CO., RBC Global Services,
Royal Bank Plaza, South Tower, SL Level, 200 Bay Street, Toronto, Ontario M5J
2J5 (the "Holder"), shall have the right to purchase from APOLLO GOLD
CORPORATION (the "Corporation"), at any time and from time to time up to 5:00
p.m. (Toronto time) on February 23, 2011 (the "Expiry Time"), one fully paid and
non-assessable common share in the capital of the Corporation (a "Common Share")
for each Warrant (individually, a "Warrant") represented hereby at a price of
US$0.50 per Common Share (the "Exercise Price"), upon and subject to the terms
and conditions set forth herein.

 
1

--------------------------------------------------------------------------------

 
 
1.           For the purposes of this Warrant Certificate, the term "Common
Shares" means common shares without par value in the capital of the Corporation
as constituted as of the date hereof, provided that in the event of a
subdivision, redivision, reduction, combination or consolidation thereof or any
other adjustment under section 8 herein, or successive such subdivisions,
redivisions, reductions, combinations, consolidations or other adjustments, then
subject to the adjustments, if any, having been made in accordance with the
provisions of this Warrant Certificate, "Common Shares" shall thereafter mean
the shares, other securities or other property resulting from such subdivision,
redivision, reduction, combination or consolidation or other adjustment.
 
2.           All Warrant Certificates shall be signed by an officer of the
Corporation holding office at the time of signing, or any successor or
replacement of such person and notwithstanding any change in any of the persons
holding said offices between the time of actual signing and the delivery of the
Warrant Certificate, the Warrant Certificate so signed shall be valid and
binding upon the Corporation.
 
3.           All rights under any of the Warrants in respect of which the right
of subscription and purchase therein provided for shall not theretofore have
been exercised shall wholly cease and such Warrants shall be wholly void and of
no valid or binding effect after the Expiry Time.
 
4.           The right to purchase Common Shares of the Corporation pursuant to
the Warrants may only be exercised by the Holder at or before the Expiry Time
by:
 
 
(a)
duly completing and executing a subscription substantially in the form attached
as Schedule "A" (the "Subscription Form"), in the manner therein indicated;

 
 
(b)
surrendering this Warrant Certificate and the duly completed and executed
Subscription Form to the Corporation prior to the Expiry Time at its principal
office, 5655 S. Yosemite Street, Suite 200, Greenwood Village, Colorado,
80111-3220, together with payment of the purchase price for the Common Shares
subscribed for in the form of certified cheque or bank draft payable to the
Corporation in an amount equal to the then applicable Exercise Price multiplied
by the number of Common Shares subscribed for; and

 
 
(c)
notwithstanding anything contained herein to the contrary, the rights
represented by this Warrant Certificate shall not be exercisable by the Holder,
in whole or in part, and the Corporation shall not give effect to any such
exercise, if, after giving effect to such exercise, the Holder, together with
any person or company acting jointly or in concert with the Holder (the "Joint
Actors") would in the aggregate beneficially own, or exercise control or
direction over that number of voting securities of the Corporation which is
9.99% or greater of the total issued and outstanding voting securities of the
Corporation, immediately after giving effect to such exercise; provided,
however, that upon a holder of this Warrant providing the Corporation with
sixty-one (61) days notice (the "Waiver Notice") that such Holder would like to
waive this paragraph with regard to any or all Common Shares issuable upon
exercise of this Warrant, this paragraph will be of no force or effect with
regard to all or a portion of the Warrant referenced in the Waiver Notice.  For
the purposes of this paragraph, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended.  For greater certainty, the rights represented by this Warrant
Certificate shall not be exercisable by the Holder, in whole or in part, and the
Corporation shall not give effect to any such exercise, if, after giving effect
to such exercise, the Holder, together with its Joint Actors, would be deemed to
hold a number of voting securities sufficient to materially affect the control
of the Corporation.

 
 
2

--------------------------------------------------------------------------------

 

Prior to exercising the rights represented by this Warrant, the Holder shall
provide the Corporation with an officer's certificate stating the number of
voting securities of the Corporation held by the Holder and its Joint Actors as
of the date provided for in the subscription form (the "Officer's Certificate")
and the Corporation shall be entitled to rely on the Officer's Certificate in
making any determinations regarding the total issued and outstanding voting
securities of the Corporation to be held by the Holder and its Joint Actors
after giving effect to the exercise.
 
5.           Upon delivery and payment as set forth in section 4 herein, the
Corporation shall cause to be issued to the Holder the number of Common Shares
subscribed for by the Holder and the Holder shall become a shareholder of the
Corporation in respect of such Common Shares with effect from the date of such
delivery and payment and shall be entitled to delivery of a certificate or
certificates evidencing such shares.  The Corporation shall cause such
certificate or certificates to be mailed to the Holder at the address or
addresses specified in the Subscription Form within five (5) business days of
such delivery and payment as set forth in section 4 herein or, if so instructed
by the Holder, held for pick-up by the Holder at the principal office of the
Corporation. Notwithstanding any adjustment provided for in section 8 herein,
the Corporation shall not be required upon the exercise of any Warrants to issue
fractional Common Shares in satisfaction of its obligations hereunder and the
Holder understands and agrees that it will not be entitled to any cash payment
or other form of compensation in respect of a fractional Common Share that might
otherwise have been issued; provided that any fractional Common Share of 0.5 or
greater shall be rounded up to the next whole number and any fraction less than
0.5 shall be cancelled.
 
6.           The holding of a Warrant shall not constitute the Holder a
shareholder of the Corporation nor entitle him to any right or interest in
respect thereof except as herein expressly provided.
 
7.           The Corporation covenants and agrees that until the Expiry Time,
while any of the Warrants shall be outstanding, it shall reserve and there shall
remain unissued out of its authorized capital a sufficient number of Common
Shares to satisfy the right of purchase herein provided, as such right of
purchase may be adjusted pursuant to sections 8 and 9 herein. The Corporation
further covenants and agrees that while any of the Warrants shall be
outstanding, the Corporation shall (a) comply with the securities legislation
applicable to it in order that the Corporation continue as a reporting issuer,
or analogous entity, not in default of any requirements of such legislation; (b)
use its commercially reasonable best efforts to do or cause to be done all
things necessary to preserve and maintain its corporate existence; and (c) at
its own expense expeditiously use its commercially reasonable best efforts to
obtain the listing of such Common Shares (subject to issue or notice of issue)
on each stock exchange or over-the-counter market on which the Corporation’s
Common Shares may be listed from time to time. All Common Shares which shall be
issued upon the exercise of the right to purchase herein provided for, upon
payment therefor of the amount at which such Common Shares may at the time be
purchased pursuant to the provisions hereof, shall be issued as fully paid and
non-assessable shares and the holders thereof shall not be liable to the
Corporation or its creditors in respect thereof.

 
3

--------------------------------------------------------------------------------

 
 
8.             (a)           For the purpose of this section 8, unless there is
something in the subject matter or context inconsistent therewith, the words and
terms defined below shall have the respective meanings specified therefor:
 
"Current Market Price" of the Common Shares at any date means the price per
share equal to the weighted average price at which the Common Shares have traded
on the NYSE Amex Equities (formerly the American Stock Exchange) (the "AMEX")
or, if the Common Shares are not then listed on the AMEX, on the Toronto Stock
Exchange or, if the Common Shares are not then listed on any stock exchange, in
the over-the-counter market, during the period of any twenty consecutive trading
days ending not more than five (5) business days before such date; provided that
the weighted average price shall be determined by dividing the aggregate sale
price of all Common Shares sold on the said exchange or market, as the case may
be, during the said twenty consecutive trading days by the total number of
Common Shares so sold; and provided further that if the Common Shares are not
then listed on any Canadian stock exchange or traded in the over-the counter
market, then the Current Market Price shall be determined by such firm of
independent chartered accountants as may be selected by the directors of the
Corporation;
 
"director" means a director of the Corporation for the time being and, unless
otherwise specified herein, a reference to action "by the directors" means
action by the directors of the Corporation as a board or, whenever empowered,
action by the executive committee of such board; and
 
"trading day" with respect to a stock exchange or over-the-counter market means
a day on which such stock exchange or market is open for business.
 
(b)           If and whenever at any time after the date hereof and prior to the
Expiry Time the Corporation shall (i) subdivide or redivide its then outstanding
Common Shares into a greater number of Common Shares, (ii) reduce, combine or
consolidate its then outstanding Common Shares into a lesser number of Common
Shares or (iii) issue Common Shares (or securities exchangeable for or
convertible into Common Shares) to the holders of all or substantially all of
its then outstanding Common Shares by way of a stock dividend or other
distribution (any of such events herein called a "Common Share Reorganization"),
then the Exercise Price shall be adjusted effective immediately after the
effective date of any such event in (i) or (ii) above or the record date at
which the holders of Common Shares are determined for the purpose of any such
dividend or distribution in (iii) above, as the case may be, by multiplying the
Exercise Price in effect on such effective date or record date, as the case may
be, by a fraction, the numerator of which shall be the number of Common Shares
outstanding on such effective date or record date, as the case may be, before
giving effect to such Common Share Reorganization and the denominator of which
shall be the number of Common Shares outstanding immediately after giving effect
to such Common Share Reorganization including, in the case where securities
exchangeable for or convertible into Common Shares are distributed, the number
of Common Shares that would be outstanding if such securities were exchanged for
or converted into Common Shares.

 
4

--------------------------------------------------------------------------------

 

(c)           If at any time after the date hereof and prior to the Expiry Time
the Corporation shall fix a record date for the issue or distribution to the
holders of all or substantially all of the outstanding Common Shares, of rights,
options or warrants pursuant to which such holders are entitled, during a period
expiring not more than 45 days after the record date for such issue (such period
being the "Rights Period"), to subscribe for or purchase Common Shares or
securities exchangeable for or convertible into Common Shares at a price per
share (or in the case of securities exchangeable for or convertible into Common
Shares at an exchange or conversion price per share at the date of issue of such
securities) of less than 95% of the Current Market Price of the Common Shares on
such record date (any of such events being herein called a "Rights Offering"),
the Exercise Price shall be adjusted effective immediately after the record date
for the Rights Offering to the amount determined by multiplying the Exercise
Price in effect on such record date by a fraction:
 
 
(i)
the numerator of which shall be the aggregate of

 
 
(A)
the number of Common Shares outstanding on the record date for the Rights
Offering; and

 
 
(B)
the quotient determined by dividing

 
 
(I)
either (a) the product of the number of Common Shares offered during the Rights
Period pursuant to the Rights Offering and the price at which such Common Shares
are offered, or, (b) the product of the exchange or conversion price of the
securities so offered and the number of Common Shares for or into which the
securities offered pursuant to the Rights Offering may be exchanged or
converted, as the case may be, by

 
 
(II)
the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and

 
 
(ii)
the denominator of which shall be the aggregate of the number of Common Shares
outstanding on such record date and the number of Common Shares offered pursuant
to the Rights Offering (including in the case of the issue or distribution of
securities exchangeable for or convertible into Common Shares the number of
Common Shares for or into which such securities may be exchanged or converted).

 
 
5

--------------------------------------------------------------------------------

 

If by the terms of the rights, options, or warrants referred to in this section
8(c), there is more than one purchase, conversion or exchange price per Common
Share, the aggregate price of the total number of additional Common Shares
offered for subscription or purchase, or the aggregate conversion or exchange
price of the convertible or exchangeable securities so offered, shall be
calculated for purposes of the adjustment on the basis of the lowest purchase,
conversion or exchange price per Common Share, as the case may be.  Any Common
Shares owned by or held for the account of the Corporation shall be deemed not
to be outstanding for the purpose of any such calculation.  To the extent that
any adjustment in the Exercise Price occurs pursuant to this section 8(c) as a
result of the fixing by the Corporation of a record date for the issue or
distribution of rights, options or warrants referred to in this section 8(c),
the Exercise Price shall be readjusted immediately after the expiry of any
relevant exchange, conversion or exercise right to the Exercise Price which
would then be in effect based upon the number of Common Shares actually issued
and remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.
 
If the Holder has exercised this Warrant Certificate in accordance herewith
during the period beginning after the record date for a Rights Offering and
ending on the last day of the Rights Period thereunder, the Holder will, in
addition to the Common Shares to which it is otherwise entitled upon such
exercise, be entitled to that number of additional Common Shares equal to the
difference, if any, between (x) the result obtained when the Exercise Price in
effect immediately prior to the end of such Rights Offering pursuant to this
subsection is multiplied by the number of Common Shares received upon the
exercise of this Warrant Certificate during such period, and the resulting
product is divided by the Exercise Price as adjusted for such Rights Offering
pursuant to this subsection provided that the provisions of section 9 herein
will be applicable to any fractional interest in a Common Share to which such
Holder might otherwise be entitled and (y) the number of Common Shares received
upon the exercise of this Warrant Certificate during such period. Such
additional Common Shares will be deemed to have been issued to the Holder
immediately following the end of the Rights Period and a certificate for such
additional Common Shares will be delivered to such Holder within ten (10)
business days following the end of the Rights Period.


(d)           If at any time after the date hereof and prior to the Expiry Time,
the Corporation shall fix a record date for the issue or distribution to the
holders of all or substantially all of the Common Shares of:
 
(i)
shares of the Corporation of any class other than Common Shares;

 
(ii)
rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares (other than rights, options or warrants
pursuant to which holders of Common Shares are entitled, during a period
expiring not more than 45 days after the record date for such issue, to
subscribe for or purchase Common Shares at a price per share (or in the case of
securities exchangeable for or convertible into Common Shares at an exchange or
conversion price per share at the date of issue of such securities) of at least
95% of the Current Market Price of the Common Shares on such record date);

 
(iii)
evidences of indebtedness of the Corporation; or

 
(iv)
any property or assets of the Corporation (for greater certainty, excluding a
cash dividend);

 
 
6

--------------------------------------------------------------------------------

 
 
and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
herein called a "Special Distribution"), the Exercise Price shall be adjusted
effective immediately after the record date for the Special Distribution to the
amount determined by multiplying the Exercise Price in effect on the record date
for the Special Distribution by a fraction:


(A) 
the numerator of which shall be the difference between

 
 
(I)
the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date, and

 
 
(II)
the fair value, as determined by the directors of the Corporation, to the
holders of the Common Shares of the shares, rights, options, warrants, evidences
of indebtedness or property or assets to be issued or distributed in the Special
Distribution, and

 
 
(B)
the denominator of which shall be the product obtained by multiplying the number
of Common Shares outstanding on such record date by the Current Market Price of
the Common Shares on such record date.

 
Any Common Shares owned by or held for the account of the Corporation shall be
deemed not to be outstanding for the purpose of such calculation.  To the extent
that any adjustment in the Exercise Price occurs pursuant to this section 8(d)
as a result of the fixing by the Corporation of a record date for the issue or
distribution of rights, options or warrants to acquire Common Shares or
securities exchangeable for or convertible into Common Shares referred to in
this section 8(d), the Exercise Price shall be readjusted immediately after the
expiry of any relevant exercise, exchange or conversion right to the amount
which would then be in effect if the fair market value had been determined on
the basis of the number of Common Shares issued and remaining issuable
immediately after such expiry, and shall be further readjusted in such manner
upon the expiry of any further such right.


 
(e)
If and whenever at any time after the date hereof and prior to the Expiry Time
there is a capital reorganization of the Corporation or a reclassification or
other change in the Common Shares (other than a Common Share Reorganization) or
a consolidation or merger or amalgamation of the Corporation with or into any
other corporation or other entity (other than a consolidation, merger or
amalgamation which does not result in any reclassification of the outstanding
Common Shares or a change of the Common Shares into other securities), or a
transfer of all or substantially all of the Corporation's undertaking and assets
to another corporation or other entity in which the holders of Common Shares are
entitled to receive shares, other securities or other property (any of such
events being called a "Capital Reorganization"), after the effective date of the
Capital Reorganization the Holder shall be entitled to receive, and shall
accept, for the same aggregate consideration, upon exercise of the Warrants, in
lieu of the number of Common Shares to which the Holder was theretofore entitled
upon the exercise of the Warrants, the kind and aggregate number of Common
Shares and other securities or property resulting from the Capital
Reorganization which the Holder would have been entitled to receive as a result
of the Capital Reorganization if, on the effective date thereof, the Holder has
been the registered holder of the number of Common Shares to which the Holder
was theretofore entitled to purchase or receive upon the exercise of the
Warrants.  If necessary, as a result of any Capital Reorganization, appropriate
adjustments shall be made in the application of the provisions of this Warrant
Certificate with respect to the rights and interest thereafter of the Holder to
the end that the provisions of this Warrant Certificate shall thereafter
correspondingly be made applicable as nearly as may reasonably be possible in
relation to any shares or other securities or property thereafter deliverable
upon the exercise of this Warrant Certificate.

 
7

--------------------------------------------------------------------------------


 
 
(f)
If and whenever at any time after the date hereof and prior to the Expiry Time,
any of the events set out in sections 8(a), (b), (c), (d) or (e) herein shall
occur and the occurrence of such event results in an adjustment of the Exercise
Price pursuant to the provisions of this section 8, then the number of Common
Shares purchasable pursuant to this Warrant shall be adjusted contemporaneously
with the adjustment of the Exercise Price by multiplying the number of Common
Shares then otherwise purchasable on the exercise thereof by a fraction, the
numerator of which shall be the Exercise Price in effect immediately prior to
the adjustment and the denominator of which shall be the Exercise Price
resulting from such adjustment.

 
 
(g)
If the Corporation takes any action affecting its Common Shares to which the
foregoing provisions of this section 8, in the opinion of the board of directors
of the Corporation, acting in good faith, are not strictly applicable, or if
strictly applicable would not fairly adjust the rights of the Holder against
dilution in accordance with the intent and purposes hereof, or would otherwise
materially affect the rights of the Holder hereunder, then the Corporation
shall, subject to the approval of the TSX and the AMEX (or such other stock
exchange or quotation system on which the Common Shares are then listed and
posted (or quoted) for trading, as applicable), execute and deliver to the
Holder an amendment hereto providing for an adjustment in the application of
such provisions so as to adjust such rights as aforesaid in such manner as the
board of directors of the Corporation may determine to be equitable in the
circumstances, acting in good faith.  The failure of the taking of action by the
board of directors of the Corporation to so provide for any adjustment on or
prior to the effective date of any action or occurrence giving rise to such
state of facts will be conclusive evidence that the board of directors has
determined that it is equitable to make no adjustment in the circumstances.

 
9.           The following rules and procedures shall be applicable to the
adjustments made pursuant to section 8 herein:
 
 
(a)
any Common Shares owned or held by or for the account of the Corporation shall
be deemed not be to outstanding except that, for the purposes of section 8
herein, any Common Shares owned by a pension plan or profit sharing plan for
employees of the Corporation or any of its subsidiaries shall not be considered
to be owned or held by or for the account of the Corporation;

 
8

--------------------------------------------------------------------------------


 
 
(b)
no adjustment in the Exercise Price or the number of Common Shares purchasable
pursuant to this Warrant shall be required unless a change of at least 1% of the
prevailing Exercise Price or the number of Common Shares purchasable pursuant to
this Warrant would result, provided, however, that any adjustment which, except
for the provisions of this section 9(b), would otherwise have been required to
be made, shall be carried forward and taken into account in any subsequent
adjustment;

 
 
(c)
the adjustments provided for in section 8 herein are cumulative and shall apply
to successive subdivisions, consolidations, dividends, distributions and other
events resulting in any adjustment under the provisions of such item;

 
 
(d)
in the absence of a resolution of the board of directors of the Corporation
fixing a record date for any dividend or distribution referred to in section
8(b)(iii) herein, the Corporation shall be deemed to have fixed as the record
date therefor the date on which such dividend or distribution is effected;

 
 
(e)
if the Corporation sets a record date to take any action and thereafter and
before the taking of such action abandons its plan to take such action, then no
adjustment to the Exercise Price will be required by reason of the setting of
such record date;

 
 
(f)
as a condition precedent to the taking of any action which would require any
adjustment to the Warrants evidenced hereby, including the Exercise Price, the
Corporation must take any corporate action which may be necessary in order that
the Corporation shall have unissued and reserved in its authorized capital and
may validly and legally issue as fully paid and non-assessable all of the shares
or other securities which the Holder is entitled to receive on the full exercise
thereof in accordance with the provisions hereof;

 
 
(g)
forthwith, but no later than fourteen (14) days, after any adjustment to the
Exercise Price or the number of Common Shares purchasable pursuant to the
Warrants, the Corporation shall provide to the Holder a certificate of an
officer of the Corporation certifying as to the amount of such adjustment and,
in reasonable detail, describing the event requiring and the manner of computing
or determining such adjustment;

 
 
(h)
any question that at any time or from time to time arises with respect to the
amount of any adjustment to the Exercise Price or other adjustment pursuant to
section 8 herein shall be conclusively determined by a firm of independent
chartered accountants (who may be the Corporation's auditors) and shall be
binding upon the Corporation and the Holder;

 
 
(i)
any adjustment to the Exercise Price under the terms of this Warrant Certificate
shall be subject to the prior approval of the TSX and the AMEX (or such other
stock exchange or quotation system on which the Common Shares are then listed
and posted (or quoted) for trading, as applicable); and

 
9

--------------------------------------------------------------------------------


 
 
(j)
in case the Corporation, after the date of issue of this Warrant Certificate,
takes any action affecting the Common Shares, other than an action described in
section 8 herein, which in the opinion of the directors of the Corporation would
materially affect the rights of the Holder, the Exercise Price will be adjusted
in such manner, if any, and at such time, by action by the directors of the
Corporation but subject in all cases to any necessary regulatory approval,
including approval of the TSX and the AMEX (or such other stock exchange or
quotation system on which the Common Shares are then listed and posted (or
quoted) for trading, as applicable). Failure of the taking of action by the
directors of the Corporation so as to provide for an adjustment on or prior to
the effective date of any action by the Corporation affecting the Common Shares
will be conclusive evidence that the board of directors of the Corporation has
determined that it is equitable to make no adjustment in the circumstances.

 
10.         On the happening of each and every such event set out in section 8
herein, the applicable provisions of this Warrant Certificate, including the
Exercise Price, shall, ipso facto, be deemed to be amended accordingly and the
Corporation shall take all necessary action so as to comply with such provisions
as so amended.
 
11.         The Corporation shall not be required to deliver certificates for
Common Shares while the share transfer books of the Corporation are properly
closed, having regard to the provisions of sections 8 and 9 herein, prior to any
meeting of shareholders or for the payment of dividends or for any other purpose
and in the event of the surrender of any Warrant in accordance with the
provisions hereof and the making of any subscription and payment for the Common
Shares called for thereby during any such period, delivery of certificates for
Common Shares may be postponed for not more than five (5) business days after
the date of the re-opening of said share transfer books; provided, however, that
any such postponement of delivery of certificates shall be without prejudice to
the right of the Holder so surrendering the same and making payment during such
period to receive after the share transfer books shall have been re-opened such
certificates for the Common Shares called for, as the same may be adjusted
pursuant to sections 8 and 9 herein as a result of the completion of the event
in respect of which the transfer books were closed.
 
12.         Subject as hereinafter provided, all or any of the rights conferred
upon the Holder by the terms hereof may be enforced by the Holder by appropriate
legal proceedings.  No recourse under or upon any obligation, covenant or
agreement contained herein shall be had against any shareholder or officer of
the Corporation either directly or through the Corporation, it being expressly
agreed and declared that the obligations under the Warrants are solely corporate
obligations and that no personal liability whatever shall attach to or be
incurred by the shareholders or officers of the Corporation or any of them in
respect thereof, any and all rights and claims against every such shareholder,
officer or director being hereby expressly waived as a condition of and as a
consideration for the issue of the Warrants.
 
13.         The Holder may subscribe for and purchase any lesser number of
Common Shares than the number of Common Shares expressed in any Warrant
Certificate.  In the case of any subscription for a lesser number of Common
Shares than expressed in any Warrant Certificate, the Holder hereof shall be
entitled to receive, at no cost to the Holder, a new Warrant Certificate in
respect of the balance of Warrants not then exercised.  Such new Warrant
Certificate shall be mailed to the Holder by the Corporation or, at its
direction, the transfer agent of the Corporation, contemporaneously with the
mailing of the certificate or certificates representing the Common Shares issued
pursuant to section 5 herein.
 
10

--------------------------------------------------------------------------------


 
14.         If any Warrant Certificate becomes stolen, lost, mutilated or
destroyed, the Corporation shall, on such terms as it may in its discretion
impose, acting reasonably, issue and sign a new Warrant Certificate of like
denomination, tenor and date as the Warrant Certificate so stolen, lost,
mutilated or destroyed for delivery to the Holder.
 
15.         The Holder may transfer the Warrants represented hereby by:
 
 
(a)
duly completing and executing the transfer form attached as Schedule "B"
("Transfer Form"); and

 
 
(b)
surrendering this Warrant Certificate and the completed Transfer Form, together
with such other documents as the Corporation may reasonably request, to the
Corporation at the address set forth on the Transfer Form or such other office
as may be specified by the Corporation, in a written notice to the Holder, from
time to time,

 
provided that all such transfers shall be effected in accordance with all
applicable securities laws, and provided that, after such transfer, the term
"Holder" shall mean and include any transferee or assignee of the current or any
future Holder. If only part of the Warrants evidenced hereby is transferred, the
Corporation will deliver to the Holder and the transferee replacement Warrant
Certificates substantially in the form of this Warrant Certificate.
 
16.         Neither the Warrants represented by this Warrant Certificate nor the
Common Shares issuable upon exercise hereof have been or will be registered
under the United States Securities Act of 1933, as amended (the "1933 Act") nor
under the laws of any state of the United States.  Subject to certain limited
exceptions, (i) Warrants may not be exercised within the United States and (ii)
no Common Shares issuable upon exercise of Warrants will be delivered to any
address in the United States.  The Holder acknowledges that a legend to that
effect may be placed on any certificates representing the Common Shares issued
on exercise of the rights represented by this Warrant Certificate. Terms used in
this paragraph have the meanings given to them in Regulation S under the 1933
Act.
 
17.           
 
 
(a)
The Holder acknowledges that the appropriate legend as follows will be placed
upon certificates representing any Common Shares issued upon the exercise of the
Warrants represented by this certificate prior to the date which is four months
and one day after the date hereof:

 
"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE JUNE 27, 2010."
 
11

--------------------------------------------------------------------------------


 
 
(b)
The Holder understands that upon the original issuance thereof, and until such
time as the same is no longer required under the applicable requirements of the
U.S. Securities Act or applicable U.S. state laws and regulations, the
certificates representing the Common Shares will bear a legend in substantially
the following form:

 
"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), AND ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF,
THE HOLDER (1) REPRESENTS THAT (A) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN
REGULATION D UNDER THE SECURITIES ACT); OR (B) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION
S ADOPTED UNDER THE SECURITIES ACT; (2) AGREES THAT IT WILL NOT RESELL OR
OTHERWISE TRANSFER THE SECURITY EVIDENCED, EXCEPT (A) TO THE ISSUER OR A
SUBSIDIARY THEREOF; (B) TO PERSONS OTHER THAN U.S. PERSONS OUTSIDE THE UNITED
STATES IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT; (C) PURSUANT TO
THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 ADOPTED UNDER THE
SECURITIES ACT OR ANOTHER AVAILABLE EXEMPTION UNDER THE SECURITIES ACT (IF
AVAILABLE); OR (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, AND (3) AGREES THAT IT WILL, PRIOR TO ANY TRANSFER OF THIS
SECURITY, FURNISH TO THE ISSUER SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER
INFORMATION AS MAY BE REQUIRED TO CONFIRM THAT SUCH TRANSFER IS BEING MADE
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. AS USED HEREIN, THE TERMS
"OFFSHORE TRANSACTION," "UNITED STATES" AND "U.S. PERSON" HAVE THE MEANING GIVEN
TO THEM BY REGULATION S UNDER THE SECURITIES ACT. IN ANY CASE, THE HOLDER HEREOF
WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD
TO THIS, EXCEPT AS PERMITTED BY THE SECURITIES ACT."
 
provided, that if any of the Common Shares are being sold pursuant to Rule 144
of the 1933 Act, the legend may be removed by delivery to the Corporation’s
transfer agent of an opinion of counsel satisfactory to the Corporation to the
effect that such Underlying Securities are not "restricted securities" as
defined in Rule 144 under the 1933 Act and the legend is no longer required
under applicable requirements of the 1933 Act or state securities laws.
 
12

--------------------------------------------------------------------------------


 
 
(c)
The Holder acknowledges that the certificates representing the Common Shares and
all certificates issued in exchange or substitution thereof, will bear a legend
in substantially the following form as long as the legend referred to in either
subsection 17(a) or 17(b) remains on such certificate:



"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE; HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE FACILITIES
OF SUCH EXCHANGE SINCE THEY ARE NOT FREELY TRADABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT 'GOOD DELIVERY' IN SETTLEMENT OF
TRANSACTIONS ON THE TORONTO STOCK EXCHANGE."
 
18.         The Corporation will maintain a register of holders of Warrants at
its principal office.  The Corporation may deem and treat the registered holder
of any Warrant Certificate as the absolute owner of the Warrants represented
thereby for all purposes, and the Corporation shall not be affected by any
notice or knowledge to the contrary except where the Corporation is required to
take notice by statute or by order of a court of competent jurisdiction.  A
Holder shall be entitled to the rights evidenced by such Warrant free from all
equities or rights of set-off or counterclaim between the Corporation and the
original or any intermediate holder thereof and all persons may act accordingly
and the receipt by any such Holder of the Common Shares purchasable pursuant to
such Warrant shall be a good discharge to the Corporation for the same and the
Corporation shall not be bound to inquire into the title of any such Holder
except where the Corporation is required to take notice by statute or by order
of a court of competent jurisdiction.
 
19.         The Corporation shall notify the Holder forthwith of any change of
the Corporation’s address.
 
20.         The registered holders of Warrants shall have the power from time to
time by an extraordinary resolution (as hereinafter defined):
 
 
(a)
to sanction any modification, abrogation, alteration or compromise of the rights
of the registered holders of Warrants against the Corporation which shall be
agreed to by the Corporation; and/or

 
 
(b)
to assent to any modification of or change in or omission from the provisions
contained herein or in any instrument ancillary or supplemental hereto which
shall be agreed to by the Corporation; and/or

 
 
(c)
to restrain any registered holder of a Warrant from taking or instituting any
suit or proceedings against the Corporation for the enforcement of any of the
covenants on the part of the Corporation conferred upon the registered holders
of Warrants by the terms of the Warrants.

 
Any such extraordinary resolution as aforesaid shall be binding upon all the
registered holders of Warrants whether or not assenting in writing to any such
extraordinary resolution, and each registered holder of any of the Warrants
shall be bound to give effect thereto accordingly.  Such extraordinary
resolution shall, where applicable, be binding on the Corporation which shall
give effect thereto accordingly.
 
13

--------------------------------------------------------------------------------


 
The Corporation shall forthwith upon receipt of an extraordinary resolution
provide notice to all registered holders of Warrants of the date and text of
such resolution.  The registered holders of Warrants assenting to an
extraordinary resolution agree to provide the Corporation forthwith with a copy
of any extraordinary resolution passed.
 
The expression "extraordinary resolution" when used herein shall mean a
resolution assented to in writing, in one or more counterparts, by the
registered holders of Warrants calling in the aggregate for not less than
seventy-five per cent (75%) of the aggregate number of Common Shares called for
by all of the Warrants which are, at the applicable time, outstanding.
 
21.         All notices to be sent hereunder shall be deemed to be validly given
to the registered holders of the Warrants if delivered personally or if sent by
registered letter through the post addressed to such holders at their post
office addresses appearing in the register of Warrant holders caused to be
maintained by the Corporation, and such notice shall be deemed to have been
given, if delivered personally when so delivered, and if sent by post on the
fifth business day next following the post thereof.
 
22.         If for any reason, other than the failure or default of the Holder,
the Corporation is unable to issue and deliver the Common Shares or other
securities as contemplated herein to the Holder upon the proper exercise by the
Holder of the right to purchase any of the Common Shares purchasable upon
exercise of the Warrants represented hereby, the Corporation may pay, at its
option and in complete satisfaction of its obligations and the rights of the
Holder hereunder, to the Holder, in cash, an amount equal to the difference
between the Exercise Price and the Current Market Price of such Common Shares or
other securities on the date of exercise by the Holder, and upon such payment
the Corporation shall have no liability or other obligation to the Holder
relating to or in respect of the Warrants or this Warrant Certificate.
 
23.         This Warrant Certificate shall be governed by the laws of the
Province of Ontario and the federal laws of Canada applicable herein.
 
24.         All Warrants shall rank pari passu, whatever may be the actual date
of issue of the same.
 
25.         This Warrant Certificate shall enure to the benefit of and shall be
binding upon the Holder and the Corporation and their respective successors and
assigns.
 
26.         All references herein to monetary amounts are references to lawful
money of Canada, unless otherwise specified herein.
 
27.         Any notice, document or other communication required or permitted by
this Compensation Warrant Certificate to be given by the Holder or the
Corporation shall be in writing and is sufficiently given if delivered
personally, or if delivered or if transmitted by any form of recorded
telecommunication tested prior to transmission, to such person addressed as
follows:
 
14

--------------------------------------------------------------------------------


 
 
(a)
if to the Holder:



to the address on the face page hereof


 
(b)
if to the Corporation:



Apollo Gold Corporation
5655 S. Yosemite Street, Suite 200
Greenwood Village, Colorado, 80111-3220
 
Attention:
Chief Financial Officer

 
Telephone No.:
(720) 886-9656

 
Facsimile No.:
(720) 482-0957

 
Notice so delivered shall be deemed to have been given on the Business Day that
it is received.  Notices transmitted by a form of recorded telecommunication
shall be deemed given on the day of transmission.  The Holder or the Corporation
may from time to time notify the other in the manner provided herein of any
change of address or facsimile number which thereafter, until changed by like
notice, shall be the address or facsimile number of such person for all purposes
hereof.

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Corporation has caused this Warrant Certificate to be
signed by its duly authorized officer.
 
DATED as of the 26th day of February, 2010.
 

 
APOLLO GOLD CORPORATION
     
Per:
     
Authorized Signatory


 
16

--------------------------------------------------------------------------------

 